PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/831,101
Filing Date: 20 Aug 2015
Appellant(s): Geisler et al.



__________________
Daniel P. Nelson
Reg. No. 52,063
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/10/2020.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 07/24/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

A. The rejection of claims 1, 8 and 15 under 35 U.S.C. §103 as being unpatentable over Tekade et al., Patent Application Publication No. 2013/0339643 in view of Randt, Patent Application Publication No. 2008/0144080, Anderson et al., Patent Application Publication No. 2010/0161556 and Barabas et al., Patent Application Publication No. 2010/0191705.

Appellant argues on pages 5-6 that Anderson does not disclose “providing attributes associated with the previous generations that point back to the job cluster”, the Examiner disagrees.

Appellant points to their specification to add clarification but it appears that much of this detail is not specified explicitly in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Appellant points to specification paragraph 30 citing “not only does the cluster 302 contain references to members 202 and previous generations modified by the job, but the attributes 204 for the modified members 202 may contain pointers back to the cluster 302”.  Appellant argues that the “access path” of Anderson does not point in both directions which appears to be 

B. The rejection of claims 5, 12 and 19 under 35 U.S.C. §103 as being unpatentable over Tekade in view of Randt, Anderson, Barabas and Gipp et al., United States Patent No. 8,315,992.

Appellant argues on pages 6-7 that Gipp does not disclose “retiring” or “invalidating [a] job cluster when at least one generation referenced by the job cluster is permanently deleted from the data set”, the Examiner disagrees.



C. The rejection of claims 6, 7, 13, 14 and 20 under 35 U.S.C. §103 as being patentable over Tekade in view of Randt, Anderson, Barabas and Abdulvahid, Patent Application Publication No. 2008/0184063.

Appellant argues on page 7 that Abdulvahid does not disclose “referencing the job cluster in a log structure outside of the data set” and “removing the job cluster from the log structure when the job cluster is invalid”, the Examiner disagrees.

Abdulvahid teaches aborting a backup application and deleting a record from the error recovery log data structure if the backup is aborted (Paragraph [0144]).  The error recovery log of Abdulvahid is the claimed log structure and the record is the reference in the log which is deleted.  One of ordinary 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DUSTIN D EYERS/Examiner, Art Unit 2164                                                                                                                                                                                                        
Conferees:
/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164        

/RYAN M STIGLIC/Primary Examiner                                                                                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.